Exhibit 10.31

 

LOGO [g795840g01b33.jpg]

FIXED $$ DISCOUNTED SHARE BUYBACK (“DSB”) WITH INITIAL DELIVERY

 

To:    SurModics, Inc. Attention:    Andrew D. C. LaFrence Phone:   
952-500-7062 Fax:    952-500-7001 From:    Wells Fargo Bank, National
Association (“Wells Fargo”)

The purpose of this communication (this “Confirmation”) is to confirm the terms
and conditions of the transaction entered into between Wells Fargo Bank,
National Association (“Wells Fargo”) and SurModics, Inc. (“Counterparty”) on the
Trade Date specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the Agreement specified below.

This Confirmation is subject to, and incorporates, the definitions and
provisions contained in the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”), as published by the International Swaps and Derivatives
Association, Inc. (“ISDA”). In the event of any inconsistency between the Equity
Definitions and this Confirmation, this Confirmation will prevail.

1. This Confirmation evidences a complete and binding agreement between Wells
Fargo and Counterparty as to the terms of the Transaction to which this
Confirmation relates. This Confirmation shall supplement, form a part of, and be
subject to an agreement in the form of the 2002 ISDA Master Agreement (the
“Agreement”) as if Wells Fargo and Counterparty had executed an agreement in
such form (but without any Schedule except for the election of (i) the law (and
not the law of conflicts) of the State of New York as the governing law and
(ii) United States dollars as the Termination Currency) on the Trade Date. In
the event of any inconsistency between provisions of the Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no Transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement. This Transaction is a Share Forward Transaction within the
meaning set forth in the Equity Definitions.

 

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

General Terms:

 

Trade Date:

   November 11, 2014

Seller:

   Wells Fargo

Buyer:

   Counterparty

Shares:

   The common stock of Counterparty (the “Issuer”), par value USD 0.05 per share
(NASDAQ ticker symbol: “SRDX”)



--------------------------------------------------------------------------------

Variable Obligation:

   Applicable

VWAP Price:

   For any Averaging Date, the 10b-18 volume-weighted average price per Share at
which the Shares trade for the regular trading session (including any extensions
thereof) of the Exchange on such Averaging Date (without regard to pre-open or
after hours trading outside of such regular trading session), as reported by
Bloomberg at 4:15 p.m. New York City time (or 15 minutes following the end of
any extension of the regular trading session) on such Averaging Date, on
Bloomberg Page “SRDX <Equity> AQR_SEC” (or any successor thereto). If such price
is not reported on such Averaging Date for any reason or is, in the Calculation
Agent’s good faith and commercially reasonable discretion, erroneous, such VWAP
Price shall be determined by the Calculation Agent in good faith and in a
commercially reasonable manner.

Exchange:

   NASDAQ Global Select Market

Related Exchange(s):

   All Exchanges

Prepayment:

   Applicable

Prepayment Date:

   One Currency Business Day after the Trade Date.

Prepayment Amount:

   As specified in Appendix A.

Initial Shares:

   As specified in Appendix A.

Initial Share Delivery Date:

   The Prepayment Date. On the Initial Share Delivery Date, Seller shall deliver
a number of Shares equal to the Initial Shares to Buyer in accordance with
Section 9.4 of the Equity Definitions, with the Initial Share Delivery Date
deemed to be a “Settlement Date” for purposes of such Section 9.4. Valuation
Terms:   

Valuation Date:

   As specified in Appendix A.

Averaging:

   Applicable

Averaging Dates:

   As specified in Appendix A.

Averaging Period:

   All Averaging Dates.

Settlement Price:

   For the Valuation Date, the arithmetic average of the VWAP Price on each
Averaging Date for such Valuation Date minus Price Adjustment.

Price Adjustment:

   As specified in Appendix A.

 

2



--------------------------------------------------------------------------------

Valuation Disruption:

  

The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by replacing the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” with
“at any time on any Scheduled Trading Day during the Averaging Period” in the
third line thereof.

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 

Notwithstanding anything to the contrary in the Equity Definitions, if any
Averaging Date in the Averaging Period is a Disrupted Day, the Calculation Agent
shall have the option in its commercially reasonable discretion either (i) to
elect to extend the Averaging Period by a number of Scheduled Trading Days equal
to the number of Disrupted Days during the Averaging Period or (ii) determine
that such Averaging Date is a Disrupted Day only in part, in which case the
Calculation Agent shall (x) determine the VWAP Price for such Disrupted Day
based on Rule 10b-18 eligible transactions in the Shares on such Disrupted Day
taking into account the nature and duration of such Market Disruption Event and
(y) determine the Settlement Price based on an appropriately weighted average
instead of the arithmetic average described under “Settlement Price” below, with
such adjustments based on, among other factors, the duration of any Market
Disruption Event and the volume, historical trading patterns and price of the
Shares. Any day on which the Exchange is scheduled to close prior to its normal
closing time shall be considered a Disrupted Day in whole. With respect to any
determination as described in clause (ii)(y) above, the Calculation Agent shall
provide written notice to Buyer setting forth reasonable detail to support the
Calculation Agent’s determination of the Settlement Price, it being understood
that the Calculation Agent shall not be obligated to disclose any proprietary
models used by it for such determination or calculation.

Additional Market Disruption Events:

  

If Seller determines, in its good faith and commercially reasonable discretion,
on any Scheduled Trading Day during any Averaging Period that a Hedging
Disruption (as defined in Section 12.9(a)(v) of the Equity Definitions) has
occurred, Seller shall notify Buyer and a Market Disruption Event shall be
deemed to have occurred. In the event of a Hedging Disruption, Section
12.9(b)(iii) of the Equity Definitions shall not apply.

 

If on any Averaging Date (i) the trading volume or liquidity of trading in the
Shares is materially reduced from levels prevailing on the Trade Date, (ii) the
Calculation Agent determines in its commercially reasonable discretion that such
reduction has had a materially adverse effect on Seller’s ability to effect a
commercially reasonable hedge of its obligations under this Transaction and
(iii) the Calculation Agent determines in its commercially reasonable discretion
that as a result it would be appropriate to treat such Averaging Date as a
Disrupted Day, then Seller shall notify Buyer and a Market Disruption Event
shall be deemed to have occurred.

 

3



--------------------------------------------------------------------------------

Settlement Terms:   

Settlement Currency:

   USD

Settlement Method:

  

Physical Settlement; Seller shall make the representations set forth in Section
9.11 of the Equity Definitions, except for any representations related to any
registration or qualification required under applicable securities laws that are
not applicable as a result of the fact that Buyer is the issuer of the Shares.

 

On the Settlement Date, Seller shall deliver to Buyer a number of Shares equal
to (a) (i) the Prepayment Amount divided by (ii) the Settlement Price as
determined on each Valuation Date, minus (b) the Initial Shares (such number of
Shares, the “Settlement Amount”), rounded to the nearest whole number of Shares;
provided, however, that if the Settlement Amount is less than zero, then Buyer
shall deliver to Seller a number of Shares equal to the absolute value of the
Settlement Amount (such number of Shares, the “Payment Shares”). The delivery of
Shares by Buyer must be done in adherence to Section 11 of this Confirmation.

 

Notwithstanding the proviso above, if the Settlement Amount is less than zero,
Buyer may in its sole discretion cash settle its obligation to deliver the
Payment Shares by delivering to Seller a notice by no later than the Valuation
Date electing to cash settle its obligation to deliver the Payment Shares. Any
such cash settlement shall be effected in accordance with “Cash Settlement of
Payment Shares” below.

Settlement Date:

   The date that follows the Valuation Date by one Settlement Cycle.

Cash Settlement of Payment Shares:

   If Buyer elects to cash settle its obligation to deliver Payment Shares, then
on the Valuation Date a balance (the “Settlement Balance”) shall be created with
an initial balance equal to the Payment Shares. On the Settlement Date, Buyer
shall deliver to Seller a U.S. dollar amount equal to the Payment Shares
multiplied by a price per Share as reasonably determined by the Calculation
Agent based on the projected acquisition price of such Payment Shares (such cash
amount, the “Initial Cash Settlement Amount”). On the Exchange Business Day
immediately following the delivery of the Initial Cash Settlement Amount, Seller
shall begin purchasing Shares in a commercially reasonable manner (all such
Shares purchased, “Cash Settlement Shares”). At the end of each Exchange
Business Day on which Seller purchases Cash Settlement Shares, Seller shall
reduce (i) the Settlement Balance by the number of Cash Settlement Shares
purchased on such Exchange Business Day and (ii) the Initial Cash Settlement
Amount by the aggregate purchase price (including commissions) of the Cash
Settlement Shares on such Exchange Business Day. If, on any Exchange Business
Day, the Initial Cash Settlement Amount is reduced to or below zero but the
Settlement Balance is above zero, the Buyer shall deliver to Seller or as
directed

 

4



--------------------------------------------------------------------------------

   by Seller on the next Exchange Business Day after such Exchange Business Day
an additional U.S. dollar amount (an “Additional Cash Settlement Amount”) equal
to the Settlement Balance as of such Exchange Business Day multiplied by a price
per Share as reasonably determined by the Calculation Agent based on the
projected acquisition price of the remaining Payment Shares. This provision
shall be applied successively until the Settlement Balance is reduced to zero.
On the Exchange Business Day that the Settlement Balance is reduced to zero (the
“Final Settlement Valuation Date”), Seller shall return to Buyer any unused
portion of the Initial Cash Settlement Amount or the Additional Cash Settlement
Amount, as the case may be. The period during which Seller purchases Cash
Settlement Shares is the “Settlement Valuation Period.” For the avoidance of
doubt, any purchases of Cash Settlement Shares, or the projected acquisition
price thereof, contemplated by this paragraph shall be made or based over a
period of time commensurate with unwinding a commercially reasonable hedge
position for the Transaction and in accordance with the timing, price and volume
restrictions contained in SEC Rule 10b-18 as if purchases were made by or on
behalf of Buyer. Share Adjustments:   

Potential Adjustment Event:

   It shall constitute an additional Potential Adjustment Event if a Market
Disruption Event has been deemed to have occurred or if Seller otherwise
suspends trading in the Shares for all or any portion of a Scheduled Trading Day
within the Averaging Period, in which case the Calculation Agent may, in its
commercially reasonable discretion, adjust any relevant terms of the Transaction
as appropriate to account for the economic effect on the Transaction of such
Market Disruption Event.

Method of Adjustment:

   Calculation Agent Adjustment

Excess Dividend:

   For any fiscal quarter, any dividend or distribution on the Shares with an
ex-dividend date occurring during such fiscal quarter (other than any dividend
or distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) or (B) of the Equity Definitions) (a “Dividend”) the amount or
value of which (as determined by the Calculation Agent), when aggregated with
the amount or value of any and all previous Dividends with ex-dividend dates
occurring in the same fiscal quarter, exceeds the Ordinary Dividend Amount. For
the avoidance of doubt, the Calculation Agent shall not make any adjustment for
an Ordinary Dividend Amount. “Extraordinary Dividend” means the per Share cash
dividend or distribution, or a portion thereof, declared by Counterparty on the
Shares that is classified by the board of directors of Counterparty as an
“extraordinary” dividend. For the avoidance of doubt, an Extraordinary Dividend
shall not be deemed to be an Excess Dividend.

 

5



--------------------------------------------------------------------------------

Ordinary Dividend Amount:

   As specified in Appendix A

Early Ordinary Dividend Payment:

   If an ex-dividend date for any Dividend that is not (x) an Excess Dividend,
(y) a dividend or distribution of the type described in Section 11.2(e)(i) or
Section 11.2(e)(ii)(A) or (B) of the Equity Definitions and (z) an Extraordinary
Dividend, occurs during any fiscal quarter (in whole or in part) during the
Relevant Dividend Period and is prior to the Expected Ex-Dividend Date for the
relevant fiscal quarter (as determined by the Calculation Agent), the
Calculation Agent shall make such adjustment to the exercise, settlement,
payment or any other terms of the Transaction as the Calculation Agent
determines appropriate to account for the economic effect on the Transaction of
such event.

Expected Ex-Dividend Dates:

   As specified in Appendix A

Relevant Dividend Period:

   The period from and including the Trade Date to and including the Relevant
Dividend Period End Date.

Relevant Dividend Period

End Date:

   If the Number of Shares to be Delivered is negative, the last day of the
Settlement Valuation Period; otherwise, the Valuation Date. Extraordinary
Events:   

Upon (x) the occurrence or effective designation of an Early Termination Date in
respect of the Transaction or (y) the occurrence of an Extraordinary Event that
results in the cancellation or termination of the Transaction pursuant to
Section 12.2, 12.3, 12.6 or 12.9 of the Equity Definitions (any such event as
described in clause (x) or (y) above, an “Early Termination Event”) (except, in
the case of clause (y), an Extraordinary Event that is a Nationalization,
Insolvency, a Merger Event or a Tender Offer, in each case, in which the
consideration or proceeds to be paid to holders of Shares consists solely of
cash), if one party would owe any amount to the other party pursuant to Section
6(d)(ii) of the Agreement or any Cancellation Amount pursuant to Section 12.2,
12.3, 12.6, 12.7, 12.8 or 12.9 of the Equity Definitions (any such amount, a
“Payment Amount”), then on the date on which any Payment Amount is due, in lieu
of any payment or delivery of such Payment Amount, Counterparty may elect, by
prior written notice to Wells Fargo as provided in the succeeding paragraph,
that the party owing such amount shall deliver to the other party a number of
Shares (or, in the case of a Merger Event, Tender Offer, Nationalization or
Insolvency, a number of units, each comprising the number or amount of the
securities or property that a hypothetical holder of one Share would receive in
such Extraordinary Event (each such unit, an “Alternative Termination Delivery
Unit” and, the securities or property comprising such unit, “Alternative
Termination Property”)) with a value equal to the Payment Amount, as determined
in a commercially reasonable manner by the Calculation Agent (and the parties
agree that, in making such determination of value, the Calculation Agent may
take into account a number of factors, including the market price of the Shares
or Alternative Termination Property as of the Early Termination Date or the date
as of which the Cancellation Amount is determined and, if such delivery is made
by Wells Fargo, the prices at which Wells Fargo purchases Shares or Alternative
Termination Property to fulfil its delivery obligations, to

 

6



--------------------------------------------------------------------------------

  

the extent doing so provides a commercially reasonable result) over a number of
Scheduled Trading Days selected by Calculation Agent in good faith and in its
commercially reasonable discretion based on the number of Scheduled Trading Days
that would be appropriate to unwind a commercially reasonable hedge position;
provided that in determining the composition of any Alternative Termination
Delivery Unit, if the relevant Extraordinary Event involves a choice of
consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash; provided further that
the Calculation Agent shall provide written notice to Buyer setting forth
reasonable detail to support the Calculation Agent’s determination of the value
of any Shares or Alternative Termination Delivery Units determined as described
above, it being understood that the Calculation Agent shall not be obligated to
disclose any proprietary models used by it for such determination or
calculation.

 

If Counterparty elects for Wells Fargo to settle any Payment Amount owed by
Wells Fargo to it in Shares or Alternative Termination Property, then on the
date such Payment Amount is due, a settlement balance (the “Settlement Balance”)
shall be established with an initial balance equal to the Payment Amount. On
such date, Wells Fargo shall commence purchasing Shares or Alternative
Termination Property over a commercially reasonable period for delivery to
Counterparty and in a commercially reasonable manner to unwind a commercially
reasonable hedge position. At the end of each Scheduled Trading Day on which
Wells Fargo purchases Shares or Alternative Termination Property pursuant to
this paragraph, Wells Fargo shall reduce the Settlement Balance by the amount
paid by Wells Fargo to purchase the Shares or Alternative Termination Property
purchased on such Scheduled Trading Day. Wells Fargo shall deliver any Shares or
Alternative Termination Property purchased on a Scheduled Trading Day to
Counterparty on the third Clearance System Business Day following the relevant
Scheduled Trading Day. Wells Fargo shall continue purchasing Shares or
Alternative Termination Property over a commercially reasonable period until the
Settlement Balance has been reduced to zero. If delivery of Shares or
Alternative Termination Property is to be made by Wells Fargo pursuant to this
paragraph, the period during which Wells Fargo purchases Shares or Alternative
Termination Property to fulfill its delivery obligations under this paragraph
shall be referred to as the “Seller Termination Purchase Period.”

 

If Counterparty elects to settle any Payment Amount owed to Wells Fargo in
Shares or Alternative Termination Property it must do so in adherence to Section
11 of this Confirmation and in a manner such that the value received by Wells
Fargo (net of all commercially reasonable fees, expenses or discounts to
compensate Wells Fargo for any discount from the public market price of the
Shares incurred on the sale of such Shares in a private placement) is not less
than the Payment Amount. For the avoidance of doubt, notwithstanding anything to
the contrary in the Definitions or this Confirmation, the Payment Amount will
not reflect the value associated with any Excess Dividend or Extraordinary
Dividend declared or paid by Counterparty to holders of record of any Shares as
of any date occurring on or after the Trade Date and prior to the date on which
the Payment Amount is received.

 

7



--------------------------------------------------------------------------------

Announcement Date:

  

The definition of “Announcement Date” in Section 12.1(l) of the Equity
Definitions shall be amended by (i) replacing the words “a firm” with the word
“any” in the second and fourth lines thereof, (ii) replacing the word “leads to
the” in the third and the fifth lines thereof with the words “, if completed,
would lead to a”, (iii) replacing the words “voting shares” in the fifth line
thereof with the word “Shares”, (iv) inserting the words “by any entity” after
the word “announcement” in the second and the fourth lines thereof, (v)
inserting the words “or to explore the possibility of engaging in” after the
words “engage in” in the second line thereof, (vi) inserting the words “or to
explore the possibility of purchasing or otherwise obtaining” after the word
“obtain” in the fourth line thereto, (vii) deleting the parenthetical in the
fifth line thereof and (viii) adding immediately after the words “Tender Offer”
in the fifth line thereof “, and any publicly announced change or amendment to
such an announcement (including the announcement of an abandonment of such
intention)”. Sections 12.3(a) and 12.3(d) of the Equity Definitions shall each
be amended by replacing each occurrence of the words “Tender Offer Date” with
“Announcement Date.”

 

For purposes of this Transaction, the definition of “Merger Date” in Section
12.1(c) of the Equity Definitions shall be amended to read, “Merger Date shall
mean the Announcement Date.” For purposes of this Transaction, the definition of
“Tender Offer Date” in Section 12.1(e) Equity Definitions shall be amended to
read, “Tender Offer Date shall mean the Announcement Date.”

Consequences of Merger Events:   

Share-for-Share:

   Modified Calculation Agent Adjustment

Share-for-Other:

   Cancellation and Payment

Share-for-Combined:

   Component Adjustment

New Shares:

   In the definition of “New Shares” in Section 12.1(i) of the Equity
Definitions, the text in clause (i) thereof shall be deleted in its entirety and
replaced with “publicly quoted, traded or listed on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors).”

Determining Party:

   Wells Fargo Tender Offer:    Applicable Consequences of Tender Offers:

Share-for-Share:

   Modified Calculation Agent Adjustment

Share-for-Other:

   Cancellation and Payment

 

8



--------------------------------------------------------------------------------

Share-for-Combined:

   Component Adjustment

Determining Party:

   Wells Fargo

Composition of Combined Consideration:

   Not Applicable; provided that notwithstanding Sections 12.1(f) and 12.5(b) of
the Equity Definitions, to the extent that the composition of the consideration
for the relevant Shares in connection with a Merger Event or Tender Offer could
be determined by a holder of the Shares, the Calculation Agent shall, in its
sole discretion, determine the composition of such consideration for purposes of
determining the consequences of such Merger Event or Tender Offer under the
Transaction.

Nationalization, Insolvency or Delisting:

  

Cancellation and Payment

 

In addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions,
it shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be the Exchange.

Determining Party:

   Wells Fargo Additional Disruption Events:

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by replacing the word “Shares” where it appears
in clause (X) thereof with the words “Shares or Hedge Positions” and (iii) by
immediately following the word “Transaction” in clause (X) thereof, adding the
phrase “in the manner contemplated by the Hedging Party on the Trade Date”;
provided further that Section 12.9(a)(ii) of the Equity Definitions is hereby
amended by replacing the parenthetical beginning after the word “regulation” in
the second line thereof the words “(including, for the avoidance of doubt and
without limitation, (x) any tax law or (y) adoption or promulgation of new
regulations authorized or mandated by existing statute)”.

Failure to Deliver:

   Not Applicable

Insolvency Filing:

 

Hedging Disruption:

 

Hedging Party:

 

Increased Cost of Hedging:

  

Applicable

 

Applicable

 

Wells Fargo

 

Not Applicable

 

9



--------------------------------------------------------------------------------

Hedging Party:

 

Loss of Stock Borrow:

 

Maximum Stock Loan Rate:

 

Hedging Party:

 

Increased Cost of Stock Borrow:

 

Initial Stock Loan Rate:

 

Hedging Party:

  

Wells Fargo

 

Applicable

 

150 basis points per annum

 

Wells Fargo

 

Applicable

 

40 basis points per annum

 

Wells Fargo

Determining Party for all Extraordinary Events:

   Wells Fargo Miscellaneous:   

Non-Reliance:

   Applicable

Agreements and Acknowledgments Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

 

3. Calculation Agent:             Wells Fargo

 

4. Account Details:

 

Wells Fargo’s USD payment instructions:

  

ABA: 121-000-248

Wells Fargo Bank, National Association

Charlotte, NC

Internal Acct No. 01020304464228

A/C Name: WFB Equity Derivatives

Wells Fargo’s delivery instructions:

  

DTC Number:             2072

Agent ID:                    52196

Institution ID:             52196

Counterparty’s payment and delivery instructions:

  

To be advised.

 

5. Offices:

 

  (a) The Office of Wells Fargo for the Transaction is:

Wells Fargo Bank, National Association

375 Park Avenue

 

 

10



--------------------------------------------------------------------------------

New York, NY 10152

For notices with respect to the Transaction:

Notwithstanding anything to the contrary in the Agreement, all notices to Wells
Fargo in connection with the Transaction are effective only upon receipt of
email message to CorporateDerivativeNotifications@wellsfargo.com

 

  (b) The Office of Counterparty for the Transaction is: None

For notices with respect to the Transaction:

SurModics, Inc.

9924 W 74th St

Eden Prairie, MN 55344

Notwithstanding anything to the contrary in the Agreement, all notices to
Counterparty in connection with the Transaction are effective only upon receipt
of email message to alafrence@surmodics.com

 

6. Additional Provisions.

 

(a) Buyer Representations and Agreements. Buyer represents and warrants to, and
agrees with, Seller as follows:

(i) Public Reports. As of the Trade Date, Buyer is in compliance with its
reporting obligations under the Exchange Act of 1934, as amended (the “Exchange
Act”), and all reports and other documents filed by Buyer with the Securities
and Exchange Commission (“SEC”) pursuant to the Exchange Act, when considered as
a whole (with the most recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents), do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading. Without limiting the generality of the foregoing, as of the Trade
Date, Buyer is not aware of any material non-public information regarding Buyer
or the Shares.

(ii) Regulation M. Buyer is not on the Trade Date engaged in a “distribution,”
as such term is used in Regulation M, that would preclude purchases by Buyer of
Shares. In the event that Buyer reasonably concludes that it or any of its
affiliates or agents will take any action that would cause Regulation M to be
applicable to any purchases of Shares, or any security for which the Shares is a
“reference security” (as defined in Regulation M), by Buyer or any of its
“affiliated purchasers” (as defined in Regulation M) on any day prior to the
second Scheduled Trading Day immediately following the later of the (i) the
Valuation Date, (ii) the Final Settlement Valuation Date, and (iii) the last day
of the Seller Termination Purchase Period, as applicable, Buyer shall provide
Seller at least five Scheduled Trading Days’ written notice of such fact prior
to the beginning of the restricted period applicable to such distribution under
Regulation M. Buyer acknowledges that any such action could cause the occurrence
of an Additional Market Disruption Event (and, accordingly, a Potential
Adjustment Event). Accordingly, Buyer acknowledges that its actions in relation
to any such notice must comply with the standards set forth in Section 6(b)(iii)
below.

(iii) No Manipulation. Buyer is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act and
will not engage in any other securities or derivative transaction to such ends.

 

11



--------------------------------------------------------------------------------

(iv) No Distribution. Buyer is not entering into the Transaction to facilitate a
distribution of the Shares (or any security that may be converted into or
exercised or exchanged for Shares, or whose value under its terms may in whole
or in significant part be determined by the value of the Shares) or in
connection with any future issuance of securities.

(v) Solvency. As of the Trade Date, the Initial Share Delivery Date, the
Prepayment Date and the Settlement Date, (a) the aggregate fair market value of
Buyer’s assets will exceed its liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities), (b) it has not engaged in and will not
engage in any business or transaction after which the property remaining with it
will be unreasonably small in relation to its business, (c) it has not incurred
and does not intend to incur debts beyond its ability to pay as they mature, and
(d) as a result of entering into and performing its obligations under the
Transaction, (x) it has not violated and will not violate any relevant state law
provision applicable to the acquisition or redemption by an issuer of its own
securities and (y) it would not be nor would it be rendered “insolvent” (as such
term is defined under Section 101(32) of the U.S. Bankruptcy Code (Title 11 of
the United States Code) (the “Bankruptcy Code”)).

(vi) [Reserved.]

(vii) Tender Offers. The purchase or writing of the Transaction by Buyer will
not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

(viii) Investment Company. Buyer is not, and after giving effect to the
transactions contemplated hereby will not be, required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

(ix) Accounting Treatment. Without limiting the generality of Section 13.1 of
the Equity Definitions, Buyer acknowledges that Seller is not making any
representations or warranties with respect to the treatment of the Transaction
under any accounting standards including FASB Statements 128, 133, 149 (each as
amended), or 150, EITF Issue No. 00-19, 01-6, 03-6 or 07-5 (or any successor
issue statements) or under FASB’s Liabilities & Equity Project.

(x) Authorization and Disclosure. Upon Seller’s request, Buyer shall deliver to
Seller a resolution of Buyer’s board of directors authorizing the Transaction
and such other certificate or certificates as Seller shall reasonably request.
Buyer has publicly disclosed on November 6, 2014 its intention to institute a
program for the acquisition of Shares.

(xi) [Reserved.]

(xii) Rule 10b-18 purchases. Buyer represents and warrants to Seller that
neither it nor any “affiliated purchaser” (as defined in Rule 10b-18 under the
Exchange Act) has made any purchases of blocks pursuant to the proviso in Rule
10b-18(b)(4) under the Exchange Act during either (i) the four full calendar
weeks immediately preceding the Trade Date or (ii) during the calendar week in
which the Trade Date occurs.

 

(b) Rule 10b5-1.

(i) Buyer intends the Transaction to comply with the requirements of Rule
10b5-1(c) under the Exchange Act. Buyer represents that it is entering into the
Transaction in good faith and not as part of a plan or scheme to evade the
antifraud or anti-manipulation provisions of the federal or applicable state
securities laws and that it has not entered into or altered any hedging
transaction relating to the Shares corresponding to or offsetting the
Transaction. Buyer represents and warrants that it has consulted with its own
advisors as to the legal aspects of its adoption and implementation of the
Transaction under Rule 10b5-1 under the Exchange Act.

(ii) Buyer shall not, at any time during any Averaging Period, Settlement
Valuation Period or Seller Termination Purchase Period, communicate, directly or
indirectly, any material nonpublic information concerning itself or the Shares
or purchases or sales of Shares by Seller (or its agent or affiliate) to any

 

12



--------------------------------------------------------------------------------

Relevant Bank Personnel. “Relevant Bank Personnel” means any employees or agents
of Seller or any affiliate of Seller that Seller has notified Buyer in writing
are “Relevant Bank Personnel”; provided that Wells Fargo may amend the list of
Relevant Bank Personnel at any time by delivering a revised list to
Counterparty. “Relevant Bank Personnel” shall initially mean any personnel of
the equity derivatives trading group of Seller or its affiliates who are
responsible for, or have the ability to influence, the execution of this
Transaction and of Wells Fargo’s hedge in relation thereto.

(iii) Buyer agrees that Buyer shall not enter into or alter any hedging
transaction relating to the Shares corresponding to or offsetting the
Transaction. Buyer also acknowledges and agrees that any amendment,
modification, waiver or termination of this Confirmation must be effected in
accordance with the requirements for the amendment or termination of a “plan” as
defined in Rule 10b5-1(c) under the Exchange Act. Without limiting the
generality of the foregoing, any such amendment, modification, waiver or
termination shall be made in good faith and not as part of a plan or scheme to
evade the prohibitions of Rule 10b-5, and no such amendment, modification,
waiver or termination shall be made at any time at which Buyer or any officer,
director, manager or similar person of Buyer is aware of any material non-public
information regarding Buyer or the Shares.

(iv) Buyer acknowledges and agrees that it does not have, and shall not attempt
to exercise, any influence over how, when or whether Seller effects any
purchases of Shares in connection with the Transaction.

 

(c) U.S. Private Placement and Other Representations.

Each party acknowledges that the offer and sale of the Transaction to it is
intended to be exempt from registration under the Securities Act of 1933, as
amended (the “Securities Act”). Accordingly, each party hereby represents and
warrants to the other party as of the date hereof that:

(i) It is an “accredited investor” (as defined in Regulation D under the
Securities Act) and has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the Transaction,
and it is able to bear the economic risk of the Transaction.

(ii) It is entering into the Transaction for its own account and not with a view
to the distribution or resale of the Transaction or its rights thereunder except
pursuant to a registration statement declared effective under, or an exemption
from the registration requirements of, the Securities Act.

(iii) It is duly organized and validly existing under the laws of the
jurisdiction of its organization or incorporation and, if relevant under such
laws, in good standing.

(iv) It has the power to execute this Confirmation and any other documentation
relating to this Confirmation to which it is a party, to deliver this
Confirmation and any other documentation relating to this Confirmation that it
is required by this Confirmation to deliver and to perform its obligations under
this Confirmation and has taken all necessary action to authorize such
execution, delivery and performance.

(v) Such execution, delivery and performance do not violate or conflict with any
law applicable to it, any provision of its constitutional documents, any order
or judgment of any court or other agency of government applicable to it or any
of its assets or any contractual restriction binding on or affecting it or any
of its assets.

(vi) It is an “eligible contract participant,” as defined under the Commodity
Exchange Act (7 U.S.C. § 1a(18)) and CFTC regulations (17 CFR § 1.3).

 

(d)

Securities Contract; Swap Agreement. The parties hereto agree and acknowledge
that Seller is a “financial participant” within the meaning of Sections 101(22),
101(53C) and 101(22A) of the Bankruptcy Code. The parties hereto further agree
and acknowledge that this Transaction is (i) a “securities contract” as such
term is defined in Section 741(7) of the Bankruptcy Code, in which case each
payment and delivery made pursuant to this Transaction is a “termination value,”
“payment amount” or “other transfer obligation”

 

13



--------------------------------------------------------------------------------

  within the meaning of Section 362 of the Bankruptcy Code and a “settlement
payment,” within the meaning of Section 546 of the Bankruptcy Code and (ii) a
“swap agreement,” as such term is defined in Section 101(53B) of the Bankruptcy
Code, with respect to which each payment and delivery hereunder or in connection
herewith is a “termination value,” “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“transfer,” as such term is defined in Section 101(54) of the Bankruptcy Code
and a “payment or other transfer of property” within the meaning of Sections 362
and 546 of the Bankruptcy Code, and that Seller is entitled to the protections
afforded by, among other sections, Sections 362(b)(6), 362(b)(17), 362(o),
546(e), 546(g), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code.

 

(e) Bankruptcy Status. Wells Fargo acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
transactions contemplated hereby that are senior to the claims of Counterparty’s
common stockholders in the event of Counterparty’s bankruptcy; provided,
however, that [nothing herein shall be deemed to limit Wells Fargo’s right to
pursue remedies in the event of a breach by Counterparty of its obligations and
agreements with respect to this Confirmation and the Agreement; and provided,
further, that] nothing herein shall limit or shall be deemed to limit Wells
Fargo’s rights in respect of any transaction other than this Transaction.

 

(f) No Collateral or Setoff. Notwithstanding any provision of this Confirmation,
the Agreement, or any other agreement between the parties to the contrary, the
obligations of Counterparty under this Transaction are not secured by any
collateral. Wells Fargo agrees not to set off or net amounts due from
Counterparty with respect to this Transaction against amounts due from Wells
Fargo to Counterparty under obligations other than Equity Contracts. “Equity
Contract” means any transaction relating to Shares between the parties (or any
of their affiliates) that qualifies as ‘equity’ under applicable accounting
rules.

 

(g) Additional Termination Event. Notwithstanding any other provision hereof, an
“Additional Termination Event” shall occur and Counterparty shall be the sole
Affected Party pursuant to such Additional Termination Event if: (i) at any time
on or prior to the Valuation Date, the price per Share on the Exchange, as
determined by the Calculation Agent, is at or below the Threshold Price as
specified in Appendix A; or (ii) Counterparty declares an Excess Dividend with
an ex-dividend date which occurs or is scheduled to occur during the Relevant
Dividend Period. For the avoidance of doubt, such Excess Dividend shall not
constitute a Potential Adjustment Event.

 

(h) Maximum Number of Shares. Notwithstanding any provisions of this
Confirmation, the Agreement or the Equity Definitions to the contrary, in no
event shall the aggregate number of Shares that Counterparty shall be obligated
to deliver in connection with this Transaction exceed 1,870,907 Shares, as such
number may be proportionately adjusted by the Calculation Agent to reflect stock
splits or similar events.

 

(i) Agreements to Deliver Documents. Each of Buyer and Seller will deliver to
the other party, upon execution of this Confirmation, evidence reasonably
satisfactory to the other party as to the names, true signatures and authority
of the officers or officials signing this Confirmation on its behalf. Such
documents shall be covered by the representation set forth in Section 3(d) of
the Agreement. In addition, Buyer agrees to complete (accurately and in a manner
reasonably satisfactory to the other party), execute, and deliver to Seller,
United States Internal Revenue Service Form W-8 or Form W-9, as applicable, or
any successor of such form, (i) upon execution of this Confirmation,
(ii) promptly upon reasonable demand by Seller, and (iii) promptly upon learning
that any such form previously provided by it has become obsolete or incorrect.

 

(j) Indemnity. Buyer shall indemnify and hold harmless Seller and any of its
affiliates, directors, officers, employees, partners, controlling entities or
agents (each, an “Indemnified Party”) from and against any and all claims,
losses, damages and liabilities (including, without limitation, any legal or
other expenses reasonably incurred in connection with defending or investigating
any such action or claim) (“Losses”) joint and several arising out of or
attributable to Buyer’s breach of its representations, warranties or agreements
hereunder, except to the extent that such claim, loss, damage, liability or
expense is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or bad faith of any
Indemnified Party. This indemnity agreement shall be in addition to any
liability that Buyer otherwise may have. The provisions of this paragraph shall
survive the termination of this Confirmation.

 

14



--------------------------------------------------------------------------------

(k) Counterparty Purchases. Without the prior written consent of Wells Fargo,
Counterparty shall not, and shall cause its “affiliates” and “affiliated
purchasers” (each as defined in Rule 10b-18) not to, directly or indirectly
(including, without limitation, by means of a derivative) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable for Shares
during the Averaging Period, Settlement Valuation Period or Seller Termination
Purchase Period. During such time, any purchases of Shares (or any security
convertible into or exchangeable for Shares) by Counterparty shall be made
through Wells Fargo Securities, LLC, which is an affiliate of Wells Fargo.
Notwithstanding the foregoing provision, nothing in this Confirmation shall
limit (i) the ability of the Counterparty, pursuant to its incentive
compensation plans, to reacquire Shares from its employees or directors in
connection with the related equity transactions or to withhold Shares to cover
tax liabilities associated with such equity transactions, or (ii) the ability of
any “affiliates” or “affiliated purchasers” of Counterparty to purchase any
Shares from the Counterparty pursuant to the Counterparty’s employee stock
purchase plan or any other incentive compensation plan. Further, these
provisions shall not restrict any purchase by Counterparty or its affiliates and
affiliated purchasers effected during any suspension of the Averaging Period.

 

(l) Merger-related Transactions. During the Averaging Period, Settlement
Valuation Period and Seller Termination Purchase Period, as applicable,
Counterparty shall (i) notify Wells Fargo prior to the opening of trading in the
Shares on any day on which Counterparty makes, or expects to be made, any public
announcement (as defined in Rule 165(f) under the Securities Act) of any merger,
acquisition, or similar transaction involving a recapitalization relating to
Counterparty (other than any such transaction in which the consideration
consists solely of cash and there is no valuation period), (ii) promptly notify
Wells Fargo following any such announcement that such announcement has been
made, and (iii) promptly deliver to Wells Fargo following the making of any such
announcement a certificate indicating (A) Counterparty’s average daily Rule
10b-18 purchases (as defined in Rule 10b-18) during the three full calendar
months preceding the date of the announcement of such transaction and
(B) Counterparty’s block purchases (as defined in Rule 10b-18) effected pursuant
to paragraph (b)(4) of Rule 10b-18 during the three full calendar months
preceding the date of the announcement of such transaction. In addition,
Counterparty shall promptly notify Wells Fargo of the earlier to occur of the
completion of such transaction and the completion of the vote by target
shareholders. Counterparty acknowledges that any such public announcement may
cause the terms of the Transaction to be adjusted or terminated. Accordingly,
Counterparty acknowledges that its actions in relation to any such announcement
or transaction must comply with the standards set forth in Section 6(b)(ii)
above. Wells Fargo in a commercially reasonable manner may (i) make adjustments
to the terms of the Transaction, including, without limitation, the Price
Adjustment and/or suspend the Averaging Period to preserve the economics of the
transaction or (ii) treat the occurrence of such public announcement as an
Additional Termination Event with Counterparty as the sole Affected Party and
the Transaction hereunder as the Affected Transaction and with the amount under
Section 6(e) of the Agreement determined taking into account the fact that the
Averaging Period, as the case may be, had fewer Scheduled Trading Days than
originally anticipated.

 

(m) Acknowledgments and Agreements Regarding Hedging. Counterparty acknowledges
and agrees that (i) during the Averaging Period, Wells Fargo and its affiliates
may (x) buy or sell Shares or other securities or buy or sell options or futures
contracts or enter into swaps or other derivative securities in order to adjust
its hedge position with respect to the Transaction and (y) be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction, (ii) Wells Fargo shall make its own determination as to
whether, when or in what manner any hedging or market activities in
Counterparty’s securities shall be conducted and shall do so in a manner that it
deems appropriate to hedge its price and market risk with respect to the
Settlement Price and/or the VWAP Price and (iii) any market activities of Wells
Fargo and its affiliates with respect to Shares may affect the market price and
volatility of Shares, as well as the Settlement Price and/or the VWAP Price,
each in a manner that may be adverse to Counterparty. Wells Fargo agrees with
respect to all purchases of Shares made by Wells Fargo during the Averaging
Period that it will conduct its purchases in a manner that would not be deemed
to constitute a tender offer within the meaning of Rule 14(d)(1) of the Exchange
Act. Wells Fargo represents and warrants that it has implemented reasonable
policies and procedures, taking into consideration the nature of Wells Fargo’s
business to ensure that individuals making investment decisions would not
violate laws prohibiting trading on the basis of material non-public
information.

 

15



--------------------------------------------------------------------------------

7. Seller Adjustments.

In the event that Seller reasonably determines, in good faith and based on the
advice of counsel, that it is appropriate with regard to any legal, regulatory
or self-regulatory requirements or related policies and procedures (whether or
not such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by Seller, and including, without limitation, Rule 10b-18,
Rule 10b-5, Regulation 13D-G and Regulation 14E, “Requirements”), to refrain
from purchasing Shares or to purchase fewer than the number of Shares than would
otherwise be expected to be purchased in a commercially reasonable manner on any
Trading Day during the duration of this Transaction, then Seller may, in its
commercially reasonable discretion, elect that Averaging Period be suspended
and, if appropriate, extended with regard to any Requirements. Seller shall
notify the Issuer upon the exercise of Seller’s rights pursuant to this
Section 7 and shall subsequently notify the Issuer on the day Seller believes
that the circumstances giving rise to such exercise have changed. If the
Averaging Period is suspended pursuant to this Section 7, at the end of such
suspension Seller shall determine the number of Scheduled Trading Days remaining
in the Averaging Period, as appropriate, and the terms of this Transaction shall
be adjusted by the Calculation Agent. All determinations by Seller shall be made
in good faith and a commercially reasonable manner and assuming the Seller
maintains a commercially reasonable hedge position.

 

8. Special Provisions regarding Acquisition Transaction Announcements.

(a) If an Acquisition Transaction Announcement occurs on or prior to the
Settlement Date, then the Calculation Agent shall make such adjustments to the
exercise, settlement, payment or any other terms of the Transaction (including,
without limitation, the Number of Shares to be Delivered and the Price
Adjustment) as the Calculation Agent determines appropriate, at such time or at
multiple times as the Calculation Agent determines appropriate, to account for
the economic effect on such Transaction of such Acquisition Transaction
Announcement (provided that adjustments will be made to account solely for
changes in price, volatility, stock loan rate and liquidity relevant to the
Shares, to the Transaction or to commercially reasonable hedge positions in
respect of the Transaction). If an Acquisition Transaction Announcement occurs
after the Trade Date, but prior to the Scheduled Earliest Acceleration Date, the
Scheduled Earliest Acceleration Date shall be the date of such Acquisition
Transaction Announcement.

(b) “Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction or an event that, if consummated, would result in an
Acquisition Transaction, (ii) an announcement that Buyer or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, (iv) any other announcement that in the reasonable judgment of the
Calculation Agent may result in an Acquisition Transaction, or (v) any
announcement of any change or amendment to any previous Acquisition Transaction
Announcement (including any announcement of the abandonment of any such
previously announced Acquisition Transaction, agreement, letter of intent,
understanding or intention). For the avoidance of doubt, announcements as used
in the definition of Acquisition Transaction Announcement refer to any public
announcement whether made by the Buyer or a third party.

(c) “Acquisition Transaction” means (i) any Merger Event (for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “15%” and to “50%” by “75%” and without
reference to the clause beginning immediately following the definition of
Reverse Merger therein to the end of such definition), Tender Offer or Merger
Transaction or any other transaction involving the merger of Buyer with or into
any third party, (ii) the sale or transfer of all or substantially all of the
assets of Buyer, (iii) a recapitalization, reclassification, binding share
exchange or other similar transaction with respect to Buyer, (iv) any
acquisition by Counterparty or any of its subsidiaries where the aggregate
consideration transferable by Counterparty or its subsidiaries exceeds 50% of
the market capitalization of Counterparty, (v) any acquisition, lease, exchange,
transfer, disposition (including by way of spin-off or distribution) of assets
(including any capital stock or other ownership interests in subsidiaries) or

 

16



--------------------------------------------------------------------------------

other similar event by Buyer or any of its subsidiaries where the aggregate
consideration transferable or receivable by or to Buyer or its subsidiaries
exceeds 15% of the market capitalization of Buyer and (vi) any transaction in
which Buyer or its board of directors has a legal obligation to make a
recommendation to its shareholders in respect of such transaction (whether
pursuant to Rule 14e-2 under the Exchange Act or otherwise).

 

9. Staggered Settlement.

Notwithstanding anything to the contrary herein, Wells Fargo may, by prior
notice to Counterparty, satisfy its obligation to deliver any Shares or other
securities on any date due (an “Original Delivery Date”) by making separate
deliveries of Shares or such securities, as the case may be, at more than one
time on or prior to such Original Delivery Date, so long as the aggregate number
of Shares and other securities so delivered on or prior to such Original
Delivery Date is equal to the number required to be delivered on such Original
Delivery Date.

 

10. Transfer and Assignment.

Notwithstanding anything to the contrary in the Agreement, Wells Fargo may
assign, transfer and set over all its rights, title and interest, powers,
privileges and remedies under any Transaction, in whole or in part, to an
affiliate of Wells Fargo, with the prior written consent of Counterparty.

At any time at which the Equity Percentage exceeds 7.5% (an “Excess Ownership
Position”) or a Hedging Disruption has occurred and is continuing, if Wells
Fargo, in its discretion, is unable to effect a transfer or assignment to a
third party after using its commercially reasonable efforts on pricing terms and
within a time period reasonably acceptable to Wells Fargo such that an Excess
Ownership Position or a Hedging Disruption, as the case may be, no longer
exists, Wells Fargo may designate any Scheduled Trading Day as an Early
Termination Date with respect to a portion (the “Terminated Portion”) of the
Transaction, such that such Excess Ownership Position or Hedging Disruption, as
the case may be, no longer exists. In the event that Wells Fargo so designates
an Early Termination Date with respect to a portion of the Transaction, a
payment or delivery shall be made pursuant to Section 6 of the Agreement and
Section 2 of this Confirmation as if (i) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Terminated
Portion of the Transaction, (ii) Counterparty shall be the sole Affected Party
with respect to such partial termination and (iii) such portion of the
Transaction shall be the only Terminated Transaction. The “Equity Percentage” as
of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the number of Shares that Wells Fargo and any of its affiliates or any
other person subject to aggregation with Wells Fargo, for purposes of the
“beneficial ownership” test under Section 13 of the Exchange Act or any “group”
(within the meaning of Section 13 of the Exchange Act) of which Wells Fargo is
or may be deemed to be a part, beneficially owns (within the meaning of
Section 13 of the Exchange Act) on such day and (B) the denominator of which is
the number of Shares outstanding on such day.

 

11. Registration Provisions.

Counterparty hereby agrees that if, in the good faith and commercially
reasonable judgment of Wells Fargo, any Shares acquired by Wells Fargo for the
purpose of hedging its obligations pursuant to the Transaction or otherwise
delivered by the Counterparty to Wells Fargo for any reason hereunder cannot be
sold in the public market by Wells Fargo without registration under the
Securities Act, Counterparty shall, at its election: (i) in order to allow Wells
Fargo to sell such Shares in a registered offering, make available to Wells
Fargo an effective registration statement under the Securities Act to cover the
resale of such Shares and (A) enter into an agreement, in form and substance
satisfactory to Wells Fargo, substantially in the form of an underwriting
agreement for a registered offering of similar size, (B) provide accountant’s
“comfort” letters in customary form for registered offerings of equity
securities of similar size, (C) provide disclosure opinions of nationally
recognized outside counsel to Counterparty reasonably acceptable to Wells Fargo,
(D) provide other customary opinions, certificates and closing documents
customary in form for registered offerings of equity securities of similar size
and (E) afford Wells Fargo a reasonable opportunity to conduct a “due diligence”
investigation with respect to Counterparty customary in scope for underwritten
offerings of equity securities of similar size; provided that if Wells Fargo, in
its commercially reasonable discretion, is not satisfied with

 

17



--------------------------------------------------------------------------------

access to due diligence materials, the results of its due diligence
investigation, or the procedures and documentation for the registered offering
referred to above, then clause (ii) or clause (iii) of this Section 11 shall
apply at the election of Counterparty; (ii) in order to allow Wells Fargo to
sell such Shares in a private placement, enter into a private placement
agreement substantially similar to private placement purchase agreements
customary for private placements of equity securities of similar size, in form
and substance satisfactory to Wells Fargo, including customary representations,
covenants, blue sky and other governmental filings and/or registrations,
indemnities to Wells Fargo, due diligence rights (for Wells Fargo or any
designated buyer or buyers of the Shares from Wells Fargo), opinions and
certificates and such other documentation as is customary for private placements
agreements, all commercially reasonably acceptable to Wells Fargo (in which
case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary, using commercially reasonable judgment, to
compensate Wells Fargo for any discount from the public market price of the
Shares incurred on the sale of such Shares in a private placement); or
(iii) purchase the Shares from Wells Fargo at the Volume Weighted Average Price
on such Exchange Business Days, and in the amounts, requested by Wells Fargo.
“Volume Weighted Average Price” means, on any Exchange Business Day, the per
Share volume-weighted average price as displayed under the heading “Bloomberg
VWAP” on Bloomberg page SRDX <equity> VAP (or any successor thereto) in respect
of the period from 9:30 a.m. to 4:00 p.m. (New York City time) on such Exchange
Business Day (or if such volume-weighted average price is unavailable, the
market value of one Share on such Exchange Business Day, as determined by the
Calculation Agent using a volume-weighted method).

 

12. Non-Confidentiality. Seller and Buyer hereby acknowledge and agree that,
subject to Section 6(b)(ii) above, each is authorized to disclose every aspect
of this Confirmation and the transactions contemplated hereby to any and all
persons, without limitation of any kind, and there are no express or implied
agreements, arrangements or understandings to the contrary.

 

13. Counterparts.

This Confirmation may be executed in any number of counterparts, all of which
shall constitute one and the same instrument, and any party hereto may execute
this Confirmation by signing and delivering one or more counterparts.

 

14. Waiver of Trial by Jury.

EACH PARTY HEREBY IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS
OF WELLS FARGO, THE AGENT OR THEIR AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR
ENFORCEMENT HEREOF.

 

15. Adjustments

For the avoidance of doubt, whenever the Seller, Calculation Agent, Wells Fargo
or Determining Party are called upon to make an adjustment or determination
pursuant to the terms of this Confirmation or the Definitions to take into
account the effect of an event, the Seller, Calculation Agent and Determining
shall make such adjustment or determination by reference to the effect of such
event on the Hedging Party, assuming that the Hedging Party maintains a
commercially reasonable Hedge Position at the time of the event.

 

16. Amendments to the Equity Definitions.

(a) Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “an”; and
adding the phrase “or such Transaction” at the end of the sentence.

 

18



--------------------------------------------------------------------------------

(b) Section 11.2(c) of the Equity Definitions is hereby amended by (i) replacing
the words “a diluting or concentrative” with “an” in the fifth line thereof,
(ii) adding the phrase “or such Transaction” after the words “the relevant
Shares” in the same sentence, (iii) deleting the words “dilutive or
concentrative” in the sixth to last line thereof, and (iv) deleting the phrase
“(provided that no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing it with the phrase “(and, for the avoidance of
doubt, adjustments may be made to account solely for changes in volatility,
expected dividends, stock loan rate or liquidity relative to the relevant
Shares).”

(c) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the word “a
material”; and adding the phrase “or the relevant Transaction” at the end of the
sentence.

(d) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

(i) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and

(ii) replacing the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

(e) Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

(i) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

(ii) (1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other” and
(4) deleting clause (X) in the final sentence.

 

19



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to Wells
Fargo’s Structured Derivatives Documentation Unit, Facsimile No. (212) 214-5913.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION     SURMODICS, INC. By:  

/s/ Thomas Yates

    By:  

/s/ Andrew D. C. LaFrence

  Name: Thomas Yates       Name: Andrew D. C. LaFrence   Title: Managing
Director       Title: VP, Finance and CFO

 

20



--------------------------------------------------------------------------------

Appendix A

 

Initial Shares:    758,143 Shares; provided that if Wells Fargo is unable to
borrow or otherwise acquire a number of Shares equal to the Initial Shares for
delivery to Counterparty on the Initial Share Delivery Date, the Initial Shares
delivered on the Initial Share Delivery Date shall be reduced to such number of
Shares that Seller is able to so borrow or otherwise acquire. Prepayment Amount:
   USD 20,000,000 Threshold Price:    USD [    ] Valuation Date:    [    ] (or
if such date is not an Exchange Business Day, the next following Exchange
Business Day), provided that Seller shall have the right in its absolute
discretion, to accelerate the Valuation Date to any date that is on or after
[    ] (or if such date is not an Exchange Business Day, the next following
Exchange Business Day) (such date, the “Scheduled Earliest Acceleration Date”),
by giving notice prior to 8:00 pm New York City time on the Scheduled Trading
Day following such date. Averaging Dates:    For the Valuation Date, each
Scheduled Trading Day starting on the first Scheduled Trading Day following the
Trade Date and ending on, and including, such Valuation Date. Price Adjustment:
   [    ] Ordinary Dividend Amount:    [    ]

 

21